DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (U. S. Patent 4,471,217).
Claim 1 is rejected because Engel teaches of a system 10 (see Figure), comprising: a line scan camera 20 having a field of view FOV (see col. 2, lines13-18 and Figure); an illumination source 42; and a diffuser element 46 configured to direct light projected from the illumination source 42 to a location by passing the light through the diffuser element 46 toward the first location MA, wherein the FOV is directed toward the 


    PNG
    media_image1.png
    476
    614
    media_image1.png
    Greyscale


Claim 6 is rejected for the same reasons of rejection of claim 1 as detailed above and because Engel teaches that the diffuser element 46 is a diffuser arc/arc shaped (see Figure).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (U. S. Patent 4,471,217) in view of NPL document Introduction to Machine Vision, A Guide to Automating Process & Quality Improvements; COGNEX; 2016.
With regard to claim 2:
Engel teaches all claim limitations except for a second camera having a second FOV, and the second FOV directed toward a second location different than the first location in a machine vision system for product inspection.
Cognex NPL document (Cognex hereinafter) teaches of a second camera having a second FOV, and the second FOV directed toward a second location different than the first location in a machine vision system for product inspection (see page 20 and Figure 14).
In view of Cognex’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate a second camera or a plurality of cameras into Engel’s system due to the fact that multiple cameras would be able to see objects or defects from different angles and able to detect features or defects that might not be visible from a first angle alone and therefore make the detection more efficient in a machine vision system for product inspection.

With regard to claim 3:
Engel teaches all claim limitations except that the line scan camera is configured to collect bright-field images of the first location; and the second camera is 
Cognex teaches of a line scan camera that is configured to collect bright-field images of a location and a camera that is configured to collect dark-field images of a location (see Figures labeled “Dark-field illumination” and “Bright-field illumination” on page 14) in a machine vision system for product inspection.
In view of Cognex’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate a line scan camera that is configured to collect bright-field images of a first location and the second camera that is configured to collect dark-field images of a second location into Engel’s system due to the fact that product specific features that are visible only in bright-field images or in dark-field images (and not in both) can be detected for selecting a product based on what is visible in bright-field images or in dark-field images and therefore product quality control in a machine vision system for product inspection.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (U. S. Patent 4,471,217) in view of Johannesson et al (U. S. Patent 8,213,025 B2).
With regard to claims 4 and 20:
Engel teaches all claim limitations as detailed above with regards to claim 1 except that the illumination source includes a light emitting diode in a machine vision system for product inspection.
Johannesson et al (Johannesson hereinafter) teaches of the use of light emitting diode as an illumination source 3 (see col. 4, lines 35-36, 63-67; Figure 1) in a machine vision system for product inspection (col. 1, lines 27-45).
In view of Johannesson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to substitute an incandescent lamp as the light source with a light emitting diode (LED) in Engel’s system due to the fact that LEDs are more reliable and have a considerably longer lifespan, and additionally LEDs can be easily controlled for different illumination wavelength (for different colors) so that color of the light for illuminating a product may be changed to suit a specific product in a machine vision system for product inspection.

    PNG
    media_image2.png
    468
    415
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 5 is objected to because it is based on a rejected base claim but would be allowable if the rejection can be overcome. 
Claims 7-19 are allowable.  In claims 5 and 7-19, prior art of record taken alone or in combination, fails to disclose or render obvious an illumination source that is individually adjustable to color, shape, pattern, and change an illumination profile generated at a first location, in combination with the rest of the limitation of the parent claim(s), is allowable subject matter.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.













NPL Document:
Introduction to Machine Vision, A Guide to Automating Process & Quality Improvements; COGNEX; 2016

https://www.assemblymag.com/ext/resources/White_Papers/Sep16/Introduction-to-Machine-Vision.pdf


















Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886